Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 1 of 22 Pageid#: 1422




                            IN THE UNITED STATES DISTRICT COURT                   JAN 27 2021
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     DANVILLE DIVISION

  DEWEY S. SOWERS, JR.,         )
                                )
            Plaintiff,          )                    Civil Action No. 4:19cv00039
                                )
  v.                            )                    MEMORANDUM OPINION
                                )
  BASSETT FURNITURE INDUSTRIES, )                    By:     Hon. Thomas T. Cullen
  INC.,                         )                            United States District Judge
                                )
            Defendant.          )


          Plaintiff Dewey S. Sowers, Jr., alleges that his former employer, Defendant Bassett

  Furniture Industries, Inc. (“Bassett”), improperly targeted, criticized, and ultimately forced

  him to resign his position following foot surgery, in violation of the Family Medical Leave Act

  (“FMLA”) and the Americans with Disabilities Act (“ADA”). Although three of his claims fail

  due to a lack of factual support, two survive Defendant’s motion for summary judgment and

  will be set for trial.

                            FACTUAL AND PROCEDURAL BACKGROUND

          Dewey Sowers began working at Bassett Furniture Industries in 1988 and left in 1994.

  He returned to Bassett in 2013 as an auxiliary/floater in Plant 11 in Martinsville, was promoted

  to Group Leader/Lead Person within a year of his return, and received merit-based raises in

  2015, 2016, and 2017.

          On August 9, 2017, Sowers underwent surgery on his foot. He notified Bassett that he

  needed to be off work for recovery and that his physician would re-evaluate his status in four

  weeks. Bassett approved his request for short-term disability leave under FMLA.
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 2 of 22 Pageid#: 1423




         Two weeks after his surgery, while he was still out on leave, Sherman Moran (Plant

  Superintendent) asked Sowers to attend a training seminar at Bassett. Moran told Sowers that

  Bassett would provide a chair and cushion so that he could rest his foot during the training.

  Sowers initially agreed to attend the training, but ultimately did not because of his level of pain

  that day. (Dep. of Dewey Sowers 36:4–38:2, June 16, 2020 [ECF No. 90-1].) According to

  Sowers, missing that training seminar was the turning point in his employment; he claims he

  was treated differently after that. (Id. at 165:9–23.)

         On September 22, Sowers’s physician released him to return to work with some

  restrictions (mostly seated work). According to Sowers, because Bassett had a “100% healed”

  policy, he was not permitted to return to work at that time. (See also Dep. of Jeannette Spencer

  35:13–15, June 17, 2020 [ECF No. 90-3] (“That’s in our employee handbook that you cannot

  return to work unless you have no restrictions.”).)

         On November 1, Sowers’s physician cleared him to return to restricted work;

  specifically, Sowers would need a seated or limited-standing job. According to Bassett, there

  were no open positions for which he was qualified that met his physician’s requirements.

  Jeannette Spencer, the Human Resources Director at Bassett, even asked Sowers if he was

  aware of any position that met these limitations, and he said no.

         Thereafter, Sowers applied for and received long-term disability benefits from

  November 1, 2017, to January 26, 2018, through a Bassett-sponsored disability plan, and was

  granted further FMLA leave.

         On January 4, 2018, Sowers’s physician cleared him to return to a limited, 4-hour

  workday beginning January 8, and asked that Sowers be allowed to increase his workload as


                                                 -2-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 3 of 22 Pageid#: 1424




  tolerated, including permitting rest and elevation of his foot for 10 minutes every 2 hours.1 In

  response, Spencer e-mailed others stating: “Do we have to put him back to work? Carter

  [Underwood, who oversaw both Bassett plants in Martinsville], Sherman [Moran, Plant

  Superintendent] and Ellyson [Frick, Sowers’s direct supervisor] do not want to with these

  restrictions. We don’t let anyone else return unless they have no restrictions.” (ECF No. 90-

  14.) Sowers was denied permission to return at that time, subject to those restrictions.

            On January 19, Sowers was again cleared to return to work 4 hours per day, 5 days a

  week, increasing his time at work each week until he reached a full 8-hour workday. (ECF No.

  90-17.) Bassett agreed to let Sowers return to work with these modified restrictions. Sowers

  returned to work on January 29. He resumed full-time duties in March.

            According to Sowers, when he returned to work, Sherman Moran questioned whether

  he was capable of doing his job since having surgery. Sowers quotes Moran as saying things

  like, “I don’t think you are as good since your surgery,” and “You are not moving as good

  after your surgery.” (Sowers Dep. 168:8–19.) Sowers claims he was performing up to

  expectations, but Bassett disagrees, citing an incident where Sowers allegedly told Moran he

  would not supervise two employees because he was not going to “‘babysit’ other employees.”

  (Aff. of Sherman Moran, June 17, 2020 [ECF No. 83-3].)

            On July 9, 2018, Sowers left a voicemail for Jeannette Spencer informing her that he

  would not be at work that day so that he could attend his son’s college orientation. The next

  day, Moran called Sowers to Human Resources to discuss his work performance. At that time,

  Moran demoted Sowers. According to Sowers, up until “that day,” Bassett had been “great”


  1   Sowers contends Bassett employees take breaks every 2 ½ hours during a normal workday.
                                                      -3-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 4 of 22 Pageid#: 1425




  to him.2 (Sowers Dep. 76:21–77:3.) Sowers was demoted from Lead Person and his hourly

  rate of pay was reduced. According to Sowers, he was demoted for attendance issues without

  a written warning, in violation of Bassett’s employee handbook.3 Bassett contends he was

  demoted for performance issues. (ECF No. 83-1.) In any event, Sowers maintains Bassett’s

  reasons for his demotion are pretextual.

          On July 20, Sowers had an emergency doctor’s appointment due to a throat issue.4

  Sowers testified that Ellyson Frick accused Sowers of getting a doctor’s appointment to avoid

  having to work. (Sowers Dep. 110: 18–19.)

          On July 23, Sowers presented Bassett with a note from his physician for the emergency

  appointment when he had to miss work three days before. That same day, he was suspended

  for a week without pay. Sowers contends he was suspended because he attended a medical

  appointment; Bassett counters Sowers was suspended for an incident of insubordination when

  Sowers told Frick he would not perform a task as instructed because he was not being paid to

  do it. (See ECF No. 83-1.)

          On August 10, Sowers filed a charge of discrimination with the EEOC alleging failure

  to accommodate under the ADA from August 1, 2017, through January 31, 2018. After his




  2 This is at odds with his deposition testimony where he contended “everything changed” for him when he
  failed to attend the training session two weeks after his surgery.

  3 In a July 11, 2018, email to Jeb Bassett, Chief Operating Officer of Bassett, Sowers contends Eddie White,
  Vice President of Human Resources, told him that Moran had an issue with his attendance. Sowers maintains
  the bulk of his absences were for medical reasons.

  4While on the way to work, Sowers choked on his breakfast, which caused bleeding in his throat. Because
  Sowers suffers from esophageal varices, he avers such bleeding could become life threatening.
                                                     -4-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 5 of 22 Pageid#: 1426




  demotion and suspension, Sowers began looking for other employment. He resigned his

  position at Bassett on October 12, 2018.

         In his complaint, Sowers raises five causes of action: discrimination and retaliation

  under FMLA (count one); interference under FMLA (count two); discrimination and

  retaliation under ADA (count three); failure to accommodate under ADA (count four); and

  interference under ADA (count five). Bassett moved for summary judgment on all counts.

         Bassett’s Motion for Summary Judgment was argued to the Hon. Jackson L. Kiser on

  July 21, 2020. At that hearing, Judge Kiser disclosed to the parties a potential conflict of

  interest and informed the parties that, although he did not believe it to be a conflict, he would

  recuse himself if either party wished; neither party requested that Judge Kiser recuse himself.

  A few days later, however, Sowers changed his mind and filed a motion for recusal. (ECF No.

  106.) Judge Kiser granted the motion (ECF No. 124) and transferred this case to the Hon.

  James P. Jones. When the undersigned was confirmed to this court, the case was transferred

  again. (ECF No. 133.) The court has reviewed the entire record of the proceedings to date,

  including the transcripts of the motion hearing before Judge Kiser, and it does not believe that

  additional argument on this motion is necessary. On December 11, 2020, the court informed

  the parties that it would rule on the summary-judgment motion on the basis of the pleadings,

  evidence, and argument already in the record. (Order, Dec. 11, 2020 [ECF No. 150].)



                               SUMMARY JUDGMENT STANDARD

         Under Rule 56(a), the court must “grant summary judgment if the movant shows that

  there is no genuine dispute as to any material fact and the movant is entitled to judgment as a


                                                -5-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 6 of 22 Pageid#: 1427




  matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Glynn v.

  EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination, the court

  should consider “the pleadings, depositions, answers to interrogatories, and admissions on

  file, together with . . . [any] affidavits” filed by the parties. Celotex, 477 U.S. at 322. Whether a

  fact is material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 248 (1986). “Only disputes over facts that might affect the outcome of the suit under the

  governing law will properly preclude the entry of summary judgment. Factual disputes that are

  irrelevant or unnecessary will not be counted.” Id. (citation omitted). The moving party bears

  the initial burden of demonstrating the absence of a genuine issue of material fact. Celotex, 477

  U.S. at 323. If that burden has been met, the nonmoving party must then come forward and

  establish the specific material facts in dispute to survive summary judgment. Matsushita Elec.

  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

         In determining whether a genuine issue of material fact exists, the court views the facts

  and draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn,

  710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)). Indeed, “[i]t is an

  ‘axiom that in ruling on a motion for summary judgment, the evidence of the nonmovant is

  to be believed, and all justifiable inferences are to be drawn in his favor.’” McAirlaids, Inc. v.

  Kimberly-Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal alteration omitted) (quoting

  Tolan v. Cotton, 572 U.S. 650, 651 (2014) (per curiam)). Moreover, “[c]redibility determinations,

  the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge.” Anderson, 477 U.S. at 255. The nonmoving party must,

  however, “set forth specific facts that go beyond the ‘mere existence of a scintilla of


                                                  -6-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 7 of 22 Pageid#: 1428




  evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477 U.S. at 252). The nonmoving party

  must show that “there is sufficient evidence favoring the nonmoving party for a jury to return

  a verdict for that party.” Anderson, 477 U.S. at 249. “In other words, to grant summary

  judgment the [c]ourt must determine that no reasonable jury could find for the nonmoving

  party on the evidence before it.” Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir.

  1990) (citing Anderson, 477 U.S. at 248). Even when facts are not in dispute, the court cannot

  grant summary judgment unless there is “no genuine issue as to the inferences to be drawn

  from” those facts. World-Wide Rights Ltd. P’ship v. Combe, Inc., 955 F.2d 242, 244 (4th Cir. 1992).

                                            DISCUSSION

         A. Count One: FMLA Discrimination/Retaliation

         “To establish a prima facie claim under the FMLA, the plaintiff must demonstrate ‘that

  he engaged in a protected activity, that the employer took adverse action against him, and that

  the adverse action was causally connected to the plaintiff’s protected activity.” Waag v. Sotera

  Defense Solutions, Inc., 857 F.3d 179, 191 (4th Cir. 2017) (quoting Sharif v. United Airlines, Inc.,

  841 F.3d 199, 203 (4th Cir. 2016)).

                 If the plaintiff produces sufficient evidence to establish a prima
                 facie case, then a presumption of retaliation arises and the
                 ‘burden of production then shifts to the employer to rebut the
                 . . . presumption of retaliation and provide [a] legitimate,
                 nondiscriminatory reason for the adverse employment action.’ If
                 the employer rebuts the presumption of retaliation, then ‘the
                 plaintiff resumes the burden of persuading the factfinder that the
                 employer’s proffered explanation is merely a pretext for
                 [retaliation],’ which the plaintiff can do ‘by showing either that
                 the employer’s explanation is not credible, or that the employer’s
                 decision was more likely the result of retaliation.




                                                 -7-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 8 of 22 Pageid#: 1429




  Id. at 191–92 (quoting Sharif, 841 F.3d at 203). “[T]o survive summary judgment on an FMLA

  retaliation claim, ‘the plaintiff must produce sufficient evidence to create a genuine dispute of

  material fact such that a reasonable factfinder could conclude the adverse employment action

  was taken for an impermissible reason, i.e., retaliation.’” Id. at 192 (quoting Sharif, 841 F.3d at

  203).

          In the present case, there is some evidence that Moran was angry at Sowers for missing

  the training seminar while he was out on approved FMLA leave. Mrs. Sowers testified that,

  when she went to pick up her husband’s paycheck while he was out on FMLA leave, Moran

  told her that both he and Jeb Bassett were “upset” that Sowers had missed the training session

  and they felt he could have made it. (Dep. of Drimeta Sowers 10:9–22, June 16, 2020 [ECF

  No. 90-2].) Accepting that testimony as true, Sowers took FMLA leave to which he was

  entitled (a protected activity), he was later demoted, and the supervisor who demoted him had

  said that he was “angry” Sowers did not attend a meeting during his leave.

          While this evidence appears to establish a prima facie case of retaliation, the long

  interval between Sowers’s leave and his demotion undermines his FMLA claim. The

  conversation between Mrs. Sowers and Moran occurred in late August or early September

  2017, and Sowers was not demoted until July 2018. Such a long temporal lapse between a

  protected activity and the adverse employment action cuts strongly against finding any causal

  connection between the two events. See, e.g., Waag, 857 F.3d at 192 (noting that close temporal

  proximity may suffice to demonstrate causation in an FMLA retaliation action); King v. Pulaski

  Cnty. Sch. Bd., 195 F. Supp. 3d 873, 885 (W.D. Va. 2016) (examining temporal proximity in a

  retaliation claim under Title VII).


                                                 -8-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 9 of 22 Pageid#: 1430




         But even if the court were to set aside the substantial time that elapsed between any

  protected activity and the alleged adverse employment action and find that Sowers has

  established a prima facie case of retaliation, Sowers still “bears the burden of establishing that

  [Bassett’s] proffered explanation is pretext for FMLA retaliation.” Yashenko v. Harrah’s NC

  Casino Co., 446 F.3d 541, 551 (4th Cir. 2006). “FMLA claims arising under the retaliation theory

  are analogous to those derived under Title VII and so are analyzed under the burden-shifting

  framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800–06 (1973).” Id. Once Sowers

  “puts forth sufficient evidence to establish a prima facie case of retaliation”—which, as stated,

  the court is not persuaded he has done—Bassett may then offer “a non-discriminatory

  explanation” for its action, and Sowers then “bears the burden to establish that the employer’s

  proffered explanation is pretext for FMLA retaliation.” Nichols v. Ashland Hosp. Corp., 251 F.3d

  496, 502 (4th Cir. 2001).

         Bassett contends that Sowers’s poor attitude and performance were the reasons for his

  demotion, and the undisputed evidence in the record supports this. In sworn affidavits filed

  with the court, Sowers’s supervisors were unanimous in their testimony that Sowers was not

  performing his job as required. Ellyson Frick, Plaintiff’s direct supervisor, stated that, in the

  position of Lead Person, it is important “to supervise the entire line,” but that shortly after his

  promotion to Lead Person, Sowers “started neglecting some of the duties of that position.”

  (Aff. of Claude E. Frick, June 17, 2020 [ECF No. 83-5].) Frick noted that Sowers “tended to

  stay in one place instead of supervising the entire line.” Id. Sherman Moran, the Plant

  Superintendent, confirmed that Sowers’s performance as Lead Person was “poor.” (Aff. of

  Sherman Moran, June 17, 2020 [ECF No. 83-3].) Even Carter Underwood, who oversaw both


                                                 -9-
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 10 of 22 Pageid#: 1431




   of Bassett’s plants in Henry County, noted that Sowers simply “would not walk the entire line

   to supervise all the different workers,” and that Sowers “was simply not performing the job

   as lead person.” (Aff. of J. Carter Underwood, June 21, 2020 [ECF No. 83-6].) Jeannette

   Spencer noted that Sowers’s “inadequate performance” was discussed at several management

   meetings, and that Sowers was counseled multiple times for his poor performance. (See Aff.

   of Jeannette Spencer, June 22, 2020 [ECF No. 83-4] (“I was in several meetings with Mr.

   Sowers, Mr. Moran, and Mr. Frick in which Mr. Sowers’s inadequate performance was

   discussed. He was told during those sessions that if his performance did not improve, he would

   be demoted . . . .”); Frick Aff. (“I talked to [Sowers] on several occasions about his deficiencies

   and Sherman Moran and I talked to him also. On occasion when I talked to Mr. Sowers about

   the necessity of improving his job performance, he would tell me that he did not want to be

   in supervision.”); Moran Aff. (“I had to talk to Mr. Sowers on numerous occasions about his

   poor performance as a lead person. . . . Sowers’s poor performance had been brought to his

   attention several times before he had surgery on his foot in the summer of 2017.”).

          Having proffered a legitimate, non-discriminatory reason for his demotion, the burden

   shifts back to Sowers to demonstrate that Basset’s reason is false, and that retaliation was its

   true motivation. He has not offered persuasive evidence to meet this burden. He argues that

   the write-ups he received were created after-the-fact to conceal Bassett’s true motivations, and

   points to Frick’s testimony that Moran was upset about Sowers’s medical absences. (See, e.g.,

   Dep. of Claude Frick 18:11–18, June 17, 2020 [ECF No. 90-4].) Neither of these arguments is

   persuasive.




                                                 - 10 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 11 of 22 Pageid#: 1432




          As to the write-ups, Sowers argued that the Personnel Action Forms were fabricated

   to hide Bassett’s improper motives. He argues that Bassett violated its own policy by not

   having Sowers sign the Personnel Action Forms or noting his refusal to sign them. (See Dep.

   of Jeannette Spencer 18:10–16, June 17, 2020 [ECF No. 90-3]). But the very evidence he cites

   cuts against the argument he makes. The Personnel Action Forms from his personnel file

   (ECF Nos. 83-1, 90-26) do not contain a place for a disciplined employee to sign. There are

   signature blocks for “Plant Manager” (both were signed by J. Carter Underwood), “Human

   Resources Manager” (both were signed by Jeannette Spencer), “Functional Vice President”

   (unsigned), and “Executive Approval” (unsigned). Simply put, although Spencer might

   routinely have had an employee sign a Personnel Action Form, Sowers has not offered any

   evidence that it is required under company policy. Given this, and the lack of any other

   evidence, Sowers cannot establish the inference of a coverup.

          With regard to Frick’s testimony about Moran, Sowers has failed to establish that the

   issues Moran may have had with Sowers taking medical leave motivated his later demotion. It

   is surely a burden on any employer when an employee takes leave, but the law does not

   preclude recognizing this hardship; it only requires the employer to bear it. Cf. Patel v. SOVAH

   Health Danville, CI, Civil Action No. 4:18-cv-00065, at *6 (W.D. Va. July 9, 2020) (“Plaintiff’s

   interpretation of USERRA would grossly expand its reach to include even the

   acknowledgment that employing individuals with active service commitments may, on

   occasion, create a hardship for the employer. There is no doubt that is true and USERRA

   requires employers to shoulder that burden and not punish the service member for it, but it

   does not render unlawful its mere acknowledgement.”). Absent any evidence that Moran’s


                                                - 11 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 12 of 22 Pageid#: 1433




   opinions about Sowers’s medical absences were the true motivation for his actions 10 months

   later, Sowers has failed to present evidence to substantiate his claim.5

           In sum, Bassett has presented evidence that Sowers was demoted not for his absences,

   but for poor attitude and performance. (See, e.g., ECF No. 90-26, listing “[u]nsatisfactory job

   performance or a supervisor” as the reason for Sowers’s demotion). While Sowers may

   disagree with that determination, he has not pointed to any evidence to suggest that the

   evidence is not true or that retaliation for taking FMLA leave was Bassett’s actual motivation.

   Thus, even if the court were to grant that Sowers has established a prima facie case of

   retaliation, Sowers has not presented any evidence to rebut Bassett’s stated justification for its

   actions.

           Bassett also claims that, prior to his demotion, Sowers had not worked the required

   number of hours to be protected by the FMLA. Sowers asserts, without support, that it is

   “obvious” that he worked the requisite number of hours, but he has failed to present any

   evidence on this point, and thus has failed on a required element of proof. Insofar as Sowers

   alleges any retaliation for absences he took after his return to full-time work in January (such

   as demoting him for attending an emergency medical appointment for his throat), he has failed

   to show that he was entitled to FMLA leave, and thus entitled to its protections. See Fed. R.

   Civ. P. 56(e)(2) (noting the district court may consider a fact undisputed if the opposition fails

   to support its position with evidence).




   5As discussed more thoroughly later in this opinion, Sowers has also failed to establish that he was covered by
   the FMLA at the time of his demotion, as he has failed to show that he worked the requisite number of hours
   to qualify.
                                                       - 12 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 13 of 22 Pageid#: 1434




           Because Sowers has not presented evidence to rebut Bassett’s proffered reason for its

   actions, and because Sowers has failed to offer evidence to suggest, let alone establish, that he

   was entitled to the protections of FMLA after he returned to work in January, the court will

   grant Bassett’s motion for summary judgment on Count One.

           B. Count Two: FMLA Interference

           “To establish unlawful interference with an entitlement to FMLA benefits, an

   employee must show that: (1) he was an eligible employee, (2) his employer was covered by

   the Act, (3) he was entitled to leave under the FMLA, (4) he gave his employer adequate notice

   of his intention to take leave, and (5) the employer denied him FMLA benefits to which he

   was entitled.” McKay v. Med. Univ. of S. Carolina, C/A 2:17-45-RMG-BM, 2017 WL 9250345,

   at *5 (D.S.C. July 19, 2017). Furthermore, “[i]n order to establish a FMLA interference claim,

   Plaintiff has to prove not only interference, but that the violation prejudiced [him].” Anderson

   v. Discovery Commc’ns, LLC, 517 F. App’x 190, 197 (4th Cir. 2013) .

           As stated above, Sowers has failed to show that, after his return to work in January

   2018, he was entitled to FMLA benefits. Accordingly, any claim for interference must fail as

   he has not shown an entitlement to further FMLA leave.6

           Insofar as the request that he attend a meeting during his FMLA leave is concerned,

   Sowers has not shown any prejudice. First, he did not actually attend the meeting. His pay was

   not docked, and he suffered no actual consequences. Much like there is no causal connection




   6 Any retribution taken by Bassett against Sowers for the emergency medical appointment in July 2018 is
   unrelated to the medical issue for which he requested, and was granted, FMLA leave. That former leave
   addressed his hammertoe; the emergency medical appointment addressed a later throat issue. At the time he
   had an issue with his throat, he has not shown he qualified for FMLA leave.
                                                    - 13 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 14 of 22 Pageid#: 1435




   between Moran’s statements in fall 2018 and Sowers’s alleged constructive discharge 10

   months later, there is no evidence of prejudice associated with the request that Sowers attend

   a meeting while out on approved FMLA leave. Sowers’s supervisors may have been

   disappointed that he did not attend, but he has not established that they acted on that

   sentiment in violation of the law. The court will grant summary judgment on Count Two as

   well.

           C. Count Three: ADA Discrimination/Retaliation

           “To establish a prima facie retaliation claim under the ADA, a plaintiff must prove (1)

   he engaged in protected conduct, (2) he suffered an adverse action, and (3) a causal link exists

   between the protected conduct and the adverse action.” Reynolds v. Am. Nat. Red Cross, 701

   F.3d 143, 154 (4th Cir. 2012). “When those elements are satisfied, the burden shifts to the

   employer to rebut the presumption of retaliation by articulating a legitimate non-retaliatory

   reason for its actions. If the employer satisfies that burden, the plaintiff must demonstrate that

   the proffered reason is a pre-text for forbidden retaliation.” Coursey v. Univ. of Maryland E. Shore,

   577 F. App’x 167, 175 (4th Cir. 2014).

           Sowers seems to lump his FMLA and ADA retaliation claims together, which would

   mean that his ADA retaliation claim fails for the same reasons. But even if he argued these

   claims separately, he has failed to offer any evidence that his demotion was in retaliation for a

   protected activity under the ADA.




                                                  - 14 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 15 of 22 Pageid#: 1436




           In his brief, Sowers points to only two actions7 that could reasonably be considered

   protected activities under the ADA: he asked for a reasonable accommodation, and he

   complained of discrimination. As to the first, there is nothing in the record to suggest that

   Sowers’s demotion was connected to his request for accommodations (one followed

   approximately 6 months after the other, a temporal lapse that undercuts any causal

   relationship). Sowers has not pointed to any evidence suggesting animus towards Sowers for

   requesting an accommodation; in fact, Bassett went to extra lengths to secure him long-term

   disability and additional leave when he could not return to work.8

           As to his complaint with the EEOC, the only adverse action that followed that was his

   alleged constructive discharge. For constructive discharge to occur, the employee must have

   been subjected to objectively intolerable working conditions. “A constructive discharge—an

   allegation that the employer made the employee’s working conditions so intolerable that []he

   was forced to quit [his] job—may constitute an adverse employment action. To prove a

   constructive discharge, a plaintiff must show: (1) that the employer’s actions were deliberate,

   and (2) that working conditions were intolerable.” Lacasse v. Didlake, Inc., 712 F. App’x 231,

   239 (4th Cir. 2018). The question of intolerability is examined “from the objective perspective


   7 Sowers says his request for FMLA leave was a protected activity, which it is under FMLA, but requesting
   FMLA leave is not a protected activity under the ADA. See 42 U.S.C. § 12203(a) (2020) (“No person shall
   discriminate against any individual because such individual has opposed any act or practice made unlawful by this
   chapter or because such individual made a charge, testified, assisted, or participated in any manner in an
   investigation proceeding, or hearing under this chapter.” (emphasis added)); see also Adams v. Anne Arundel Cnty.
   Pub. Schs., 789 F.3d 422, 430 (4th Cir. 2015) (“The ADA forbids employers from discriminating against persons
   with disabilities. The Act also bars employers from retaliating against employees from seeking these statutory
   protections.” (emphasis added)). Cf. Reynolds v. Am. Nat. Red Cross, 701 F.3d 143, 154 (4th Cir. 2012) (“Filing a
   workers’ compensation claim is not something that is covered by the ADA, but rather by retaliation provisions
   under state law.”).

   8This does not undercut Sowers’ claim for failure to accommodate; it only highlights the ineluctable conclusion
   that retaliation was not Bassett’s motivation.
                                                        - 15 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 16 of 22 Pageid#: 1437




   of a reasonable person.” Heiko v. Colombo Sav. Bank, F.S.B., 434 F.3d 249, 262 (4th Cir. 2006)

   (citing Williams v. Giant Food Inc., 370 F.3d 423, 434 (4th Cir. 2004). “[M]ere dissatisfaction with

   work assignments, a feeling of being unfairly criticized, or difficult or unpleasant working

   conditions are not so intolerable as to compel a reasonable person to resign.” Id. (quoting James

   v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 378 (4th Cir. 2004).

           The most that can be said about Sowers’s working conditions after he filed a complaint

   with the EEOC9 is that he was dissatisfied with his working conditions and felt unfairly

   criticized. Although he believed that his supervisors were talking behind his back, the

   undisputed evidence in the record is that any such comments predated his complaint to the

   EEOC. Because Sowers has not offered evidence of intolerable working conditions, the court

   finds he has not shown a constructive discharge—and thus he has not proven an adverse

   employment action—following a protected activity. He has, in sum, failed to present evidence

   on a vital element of this claim, and the court will grant Bassett’s motion for summary

   judgment on Count Three.

           D. Count Four: ADA Failure to Accommodate

           Sowers’s failure-to-accommodate claim under the ADA is a different matter. “[I]n

   order for a plaintiff to establish a prima facie case against his employer for failure to

   accommodate under the ADA, the plaintiff must show: ‘(1) that he was an individual who had

   a disability within the meaning of the statute; (2) that the [employer] had notice of his disability;

   (3) that with a reasonable accommodation he could perform the essential functions of the



   9Sowers does not offer any evidence of his working conditions specific to the period between his filing a
   complaint with the EEOC (August 2018) and his resignation in October.
                                                    - 16 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 17 of 22 Pageid#: 1438




   position . . . ; and (4) that the [employer] refused to make such accommodations.” Wilson v.

   Dollar General Corp., 717 F.3d 337, 345 (4th Cir. 2013) (quoting Rhoads v. Fed. Deposit Ins. Corp.,

   257 F.3d 373, 387 n.11 (4th Cir. 2001)).

          At the time of his leave, Sowers was disabled within the meaning of the ADA; his

   hammertoe surgery left him substantially limited the major life activity of walking. See 29 C.F.R.

   § 1630.2(i)(1)(i) (listing “walking” as a major life activity). Bassett was plainly on notice of this

   disability, as it had worked with him to secure long-term disability coverage under its insurance

   policy. According to Sowers’s physician, at some point during his disability, he was able to

   perform the job if given the opportunity to rest 10 minutes every 2 hours, an accommodation

   that was reasonable since Bassett employees take breaks every 2.5 hours. See Merrill v. McCarthy,

   184 F. Supp. 3d 221, 239 (E.D.N.C. 2016) (“To survive summary judgment [on the

   reasonableness of an accommodation], plaintiff is ‘required to present evidence from which a

   jury may infer that the [proposed] accommodation is reasonable on its face, i.e., ordinary or in

   the run of cases. A reasonable accommodation is one that is feasible or plausible.’” (quoting

   Reyazuddin v. Montgomery Cnty., Md., 789 F.3d 407, 414 (4th Cir. 2015)). Despite this reasonable

   accommodation, Bassett did not permit Sowers to return to work. On those facts, the court

   finds Sowers has presented sufficient evidence to send his failure-to-accommodate claim to a

   jury. See Cathey v. Wake Forest Uni. Baptist Med. Ctr., 90 F. Supp. 3d 493, 507 (M.D.N.C. 2015)

   (“Based on the evidence Cathey has presented, a reasonable jury could conclude that Baptist

   refused to make a reasonable accommodation of her hearing disability.”); Hurst v. St. Mary’s

   Hosp. of Huntington, Inc., 867 F. Supp. 435, 440 (S.D.W. Va. 1994) (concluding that a plaintiff

   had presented sufficient evidence that she could perform her job with a reasonable


                                                  - 17 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 18 of 22 Pageid#: 1439




   accommodation and denying summary judgment); see also Hennagir v. Utah Dept. of Corr., 587

   F.3d 1255, 1264 (10th Cir. 2009) (“At the summary judgment stage, the relevant inquiry in

   determining whether Plaintiff is qualified is whether he has provided evidence that she can be

   reasonably accommodated . . . .” (cleaned up)). Because this claim survives in some form, it is

   unnecessary to determine, at this time, whether any other prior proposed accommodation

   (such as an office job, a position where Sowers could sit most of the day, etc.) was reasonable

   or available during Sowers’s leave. The court will therefore deny Bassett’s motion for summary

   judgment on Count Four.

          E. Count Five: ADA Interference

          The ADA provides that “[i]t shall be unlawful to coerce, intimidate, threaten, or

   interfere with an individual in the exercise or enjoyment of, or on account of his or her having

   exercised or enjoyed, or on account of his or her having aided or encouraged any other

   individual in the exercise or enjoyment of, any right granted or protected by this chapter.” 42

   U.S.C. § 12203(b). In order to state a claim for ADA interference, a plaintiff must show: “(1)

   []he engaged in an activity that is statutorily protected by the ADA; (2) []he was engaged in, or

   aided or encouraged others in, the exercise or enjoyment of ADA protected rights; (3) the

   defendants coerced, threatened, intimidated, or interfered on account of [his] protected

   activity; and (4) the defendants were motivated by an intent to discriminate.” Frakes v. Peoria

   Sch. Dist. No. 150, 872 F.3d 545, 550–51 (7th Cir. 2017).

          Sowers asserts that requesting an accommodation was his protected activity, and he is

   undoubtedly correct: “A request for an accommodation is a protected activity.” Kelly v. Town

   of Abingdon, No. 1:19cv00032, 2020 WL 2553614, at *7 (W.D. Va. May 20, 2020). He contends


                                                - 18 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 19 of 22 Pageid#: 1440




   that the denial of his request, followed by his demotion six months later and alleged

   constructive discharge eight months later (discussed previously), “interfered” with his rights

   under the ADA. This argument is unpersuasive, as Sowers’s claim for “interference” would

   be indistinguishable from a standard failure-to-accommodate claim. Though some overlap

   between the causes of action is likely, Sowers’s argument would transform every failure-to-

   accommodate claim into an interference claim. Looking past Sowers’s flawed legal theory,

   however, Bassett’s “100% healed” policy requires further consideration.

          Interference claims under the ADA are relatively rare, as evidenced by the dearth of

   appellate cases outlining its elements. See id. (“There are few appellate decisions construing

   this subsection.”). The EEOC has issued guidance on what constitutes “interference,” noting

   that the scope of the anti-interference section is “broader” than the anti-retaliation provision:

                 In addition to retaliation, the ADA prohibits “interference” with
                 the exercise or enjoyment of ADA rights, or with the assistance
                 of another in exercising or enjoying those rights. The scope of
                 the interference provision is broader than the anti-retaliation
                 provision. It protects any individual who is subject to coercion,
                 threats, intimidation, or interference with respect to ADA rights.
                 42 U.S.C. § 12203(b). As with ADA retaliation, an applicant or
                 employee need not establish that he is an “individual with a
                 disability” or “qualified” in order to prove interference under the
                 ADA.

                 The statute, regulations, and court decisions have not separately
                 defined the terms “coerce,” “intimidate,” “threaten,” and
                 “interfere.” Rather, as a group, these terms have been interpreted
                 to include at least certain types of actions which, whether or not
                 they rise to the level of unlawful retaliation, are nevertheless
                 actionable as interference.

                 Of course, many instances of employer threats or coercion might
                 in and of themselves be actionable under the ADA as a denial of
                 accommodation, discrimination, or retaliation, and many
                 examples in this section could be actionable under those theories
                                                - 19 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 20 of 22 Pageid#: 1441




                 of liability as well. Because the “interference” provision is
                 broader, however, it will reach even those instances when
                 conduct does not meet the “materially adverse” standard required
                 for retaliation. Examples of conduct by an employer prohibited
                 under the ADA as interference would include:

                 • coercing an individual to relinquish or forgo an accommodation
                 to which he or she is otherwise entitled;

                 • intimidating an applicant from requesting accommodation for
                 the application process by indicating that such a request will result
                 in the applicant not being hired;

                 • threatening an employee with loss of employment or other
                 adverse treatment if he does not “voluntarily” submit to a
                 medical examination or inquiry that is otherwise prohibited under
                 the statute;

                 • issuing a policy or requirement that purports to limit an
                 employee’s rights to invoke ADA protections (e.g., a fixed leave
                 policy that states “no exceptions will be made for any reason”);

                 • interfering with a former employee’s right to file an ADA
                 lawsuit against the former employer by stating that a negative job
                 reference will be given to prospective employers if the suit is filed;
                 and

                 • subjecting an employee to unwarranted discipline, demotion, or
                 other adverse treatment because he assisted a coworker in
                 requesting reasonable accommodation.

                 The interference provision does not apply to any and all conduct
                 or statements that an individual finds intimidating. In the
                 Commission’s view, it only prohibits conduct that is reasonably
                 likely to interfere with the exercise or enjoyment of ADA rights.

   EEOC Enforcement Guidance on Retaliation and Related Issues, 2016 WL 4688886, at *26–

   27 (Aug. 25, 2016). Although the EEOC’s guidance is not controlling, it is entitled to some

   deference. See Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 136 (1997) (noting that reasonable

   agency interpretations carry “at least some added persuasive force” where Chevron is


                                                 - 20 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 21 of 22 Pageid#: 1442




   inapplicable); Reno v. Koray, 515 U.S. 50, 61 (1995) (according “some deference” to an

   interpretive rule that “do[es] not require notice and comment”).

          Here, Jeannette Spencer testified that, at least while Sowers was an employee there,

   Bassett had a “100% healed policy.” Although Sowers has not presented evidence of the

   policy’s memorialization anywhere, several employees testified to its existence, and Spencer

   testified the policy was in the Bassett employee handbook. (See also ECF No. 83-1 p.13 (noting

   that Sowers would “need to be released full-duty without restrictions/limitations to return to

   work”).) Such a policy could very well be considered “a policy or requirement that purports

   to limit an employee’s rights to invoke ADA protections (e.g., a fixed leave policy that states

   ‘no exceptions will be made for any reason’),” which the EEOC considers a violation of the

   ADA’s interference provisions. A policy that requires an employee to be “100% healed”

   before returning to work could reasonably interfere with an individual’s rights under the ADA

   by effectively coercing them not to make a request for an accommodation because any such

   request would be denied. Accord McGregor v. Nat’l R.R. Passenger Corp., 187 F.3d 1113, 1116 (9th

   Cir. 1999) (“‘100% healed’ policies are per se violations of the ADA.”). The ADA requires an

   individualized assessment of each employee and his requested accommodation, and it

   prohibits the practice of precluding disabled individuals from returning to work in every

   instance until they are 100% healed. See Gardenhire v. Manville, 722 F. App’x 835, 839–40 (10th

   Cir. 2018); Powers v. USF Holland, Inc., 667 F.3d 815, 824 (7th Cir. 2011); Hohider v. United Parcel

   Serv., Inc., 564 F.3d 169, 195–96 (3rd Cir. 2009); Henderson v. Ardco, Inc., 247 F.3d 645, 653 (6th

   Cir. 2001). But see Wilburn v. City of Roanoke, Civil Action No. 7:14-CV-00255, 2015 WL

   5089242, at *5 n.2 (W.D. Va. Aug. 27, 2015) (recognizing the Fourth Circuit has not opined


                                                  - 21 -
Case 4:19-cv-00039-TTC-RSB Document 152 Filed 01/27/21 Page 22 of 22 Pageid#: 1443




   on whether a “100% healed” policy is a per se violation of the ADA). Accordingly, the court

   finds that Sowers has presented evidence that Bassett’s “100% healed” policy was unlawful

   interference under the ADA, and the court will deny summary judgment on Count Five.

                                         CONCLUSION

           For the reasons stated herein, Bassett is entitled to summary judgment on Counts 1–3.

   Sowers has presented sufficient evidence for his claims for a failure to accommodate and

   interference under the ADA (Counts 4 and 5) to go forward. Those claims can be presented

   to a jury.

           The clerk is directed to forward a copy of this Memorandum Opinion and

   accompanying Order to all counsel of record.

           ENTERED this 27th day of January, 2021.



                                                        __/s/ Thomas T. Cullen_______________
                                                        HON. THOMAS T. CULLEN
                                                        UNITED STATES DISTRICT JUDGE




                                               - 22 -
